Citation Nr: 0713094	
Decision Date: 05/03/07    Archive Date: 05/15/07

DOCKET NO.  02-22 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased initial evaluation for a scar 
of the left cheek, currently evaluated as 10 percent 
disabling prior to August 30, 2002, and as 30 percent 
disabling from August 30, 2002.

2.  Entitlement to an increased initial evaluation for a 
plantar wart of the left foot, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased initial evaluation for a scar 
from a right herniorrhaphy, claimed as right inguinal hernia, 
currently evaluated as noncompensably disabling.

4.  Entitlement to an increased initial evaluation for 
degenerative disc disease claimed as low back pain, currently 
evaluated as 20 percent disabling prior to January 1, 2007, 
and as 10 percent disabling from January 1, 2007.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
November 1980, and from April 1984 to April 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that granted the veteran's claim of 
entitlement to service connection for degenerative disc 
disease at a 20 percent evaluation, a plantar wart of the 
left foot at a 10 percent evaluation, a scar of the left 
cheek at a 10 percent evaluation, and a scar from a right 
herniorrhaphy at a noncompensable evaluation.  The veteran 
continues to disagree with the evaluations assigned for these 
disabilities.

The Board notes that, during the course of this appeal, the 
veteran's evaluation for his service connected scar of the 
left cheek was increased to 30 percent, effective August 30, 
2002, and the veteran's evaluation for his service connected 
degenerative disc disease was decreased to 10 percent, 
effective January 1, 2007.  
The Board also points out that, although the veteran also 
initially appealed a denial of service connection for 
venereal warts from that same September 2001 RO decision, the 
veteran clearly indicated, in his substantive appeal, that he 
was in agreement with the denial of that claim.  The veteran 
has not perfected an appeal regarding that matter.  
Therefore, the remaining issues in appellate status are as 
noted above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Recently, new evidence was submitted by the veteran to the 
Board, primarily dealing with the veteran's service connected 
back disability, but also concerning the veteran's other 
service connected disabilities at issue in this case.  This 
evidence includes a November 2002 private disability 
evaluation, and recent VA outpatient treatment records that 
had not been previously associated with the veteran's claims 
folder.  This evidence was submitted without a waiver of RO 
consideration.  As such, the Board finds it has no choice but 
to remand this case so that the RO may consider this newly 
submitted evidence.

In addition, the Board notes that, while the veteran 
initially claimed service connection for a right inguinal 
hernia, he was granted service connection only for a scar 
from hernia surgery.  However, recent correspondence from the 
veteran, dated November 2002, indicates that he feels his 
hernia may have recurred and is causing him pain.  While the 
veteran's hernia scar has previously been examined, the Board 
notes that there has not been any examination made of the 
veteran, since he indicated that he felt his hernia had 
recurred, to determine whether the veteran has had a 
recurrence of his hernia.  Therefore, on remand, the Board 
finds that it must also remand this issue for an examination 
to determine what, if any, residuals the veteran has from his 
right herniorrhaphy, to include whether the veteran has had a 
recurrence of that hernia.

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the extent and 
severity of his service connected 
herniopathy residuals.  The examiner 
should review the claims folder prior to 
the examination.  All tests and studies 
deemed helpful by the examiner should be 
conducted in conjunction with the 
examination.  The examiner is specifically 
requested to comment on whether the 
veteran currently has any residuals of his 
right herniorrhaphy, to include a 
recurrence of his previous  hernia.  All 
findings, and the reasons and bases for 
those findings, should be set forth in 
sufficient detail.

2.  Upon completion of the above requested 
development, and any other development 
deemed necessary by the RO, the RO should 
readjudicate the issues currently on 
appeal.  All applicable laws and 
regulations should be considered.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2006).  Thereafter, the 
case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



